IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50210
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HUMBERTO OROSCO-GONZALEZ, also known as Matias
Gonzalez-Macias,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-00-CR-1620-DB
                       - - - - - - - - - -
                         October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Humberto

Orosco-Gonzalez has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Orosco-Gonzalez has responded to the motion by requesting

appointment of substitute counsel.   Our independent review of the

brief and the record discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, defendant’s motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50210
                                 -2-

appointment of substitute counsel is DENIED, and the appeal is

DISMISSED.

     MOTION TO WITHDRAW GRANTED; MOTION FOR SUBSTITUTE COUNSEL

DENIED; APPEAL DISMISSED.